Davie, S.
On January 6, 1906, letters of administration upon the estate of the decedent were issued to Orrin Miller. Subsequently, a petition was filed by Cora Starks asking for a revocation of such letters and alleging that the decedent left a valid will in which she was named as legatee. Upon the return of the citation issued upon such petition, the following facts were established:
In the month of March, 1881, the decedent made and executed in due form his last will and testament in which he named a sister as legatee and as the executrix thereof; this sister died in 1891; on the 31st day of December, 1901, the testator indorsed upon the back of the will a statement in writing to the effect that such will was revoked and dated and signed the same, hto authentication of such indorsement in the manner prescribed by the statute was attempted and the only question now involved is whether or not such unauthenticated writing constituted a legal revocation of the will.
The statute relating to revocation of wills provides as follows : “ Ho will in writing, except in the cases hereinafter mentioned, or any part thereof, shall be revoked or 'altered other*303"wise than by some other will in writing or some other writing, of the testator declaring such revocation or alteration and executed with the same formalities with which a will itself is required by law to be executed, unless such will be burnt, tom,, cancelled, obliterated or destroyed with the intent and for the purpose of revoking the same by the testator himself or by another person in his presence by his direction and consent; and when so done by another person the direction and consent of ■the testator and the fact of such injury or destruction shall be-proved by at least two witnesses.” 2 Rev. Stat. 64, § 42.
In view of the distinct and unequivocal phraseology of the-statute, I should, without hesitation or comment, have granted the relief sought by the petition, but the counsel for the administrator cites and to some extent relies upon Warner v. Warner, 37 Vt. 356, and Witter v. Mott, 2 Conn. 67, as authorities in support of his contention that this will was effectually revoked. The statutes in the State of Vermont relating to the execution and revocation of wills are the same as ours. In Warner v. Warner the court held that the following words, “ This will is hereby cancelled and annulled in full this 15th day of March, 1859,” without authentication, constituted legal revocation. In the opinion the court says: “ If the document should be entirely burned up, entirely obliterated, or tom into scraps,, or covered with closely written cross lines there would be no doubt as to the intent of the testator; but it has been held that it is not necessary to go to that extent in any of the modes to answer the requirements of the statute, and that the slightest degree of either mode provided that it appears, even by resort to other evidence that the act was done with the intent to have it constitute a revocation, is effectual as such. Accordingly it has been held that the slightest burning or tearing of the material on which the will was written, even though none of the script should be destroyed or effaced, that the erasure of a single word, or the drawing of a straight line across the face of the *304script, partaking, of the character of the act prescribed by the ■statute if it appears to have been done in the accomplishment of such act, effectuates a revocation.”
Substantially the same conclusion is reached in Witter v. Mott, supra. If these authorities are to be followed and applied in this State, then the will in question was revoked.
The statute prescribed two distinct methods for the revocation of existing wills: Eirst, by a writing for that purpose duly .made and authenticated, and, second, by certain acts, viz: burning, tearing, cancelling, obliterating or destroying. A writing made animo revocando is easily susceptible of statutory authentication ; such authentication is emphatically and arbitrarily demanded by the statute. The other specified acts are from their very nature impossible of authentication. Then the question arises, are the courts at liberty to hold that an attempted revocation by writing, ineffectual under the first provision of the statute for want of authentication, can be regarded as an ■act sufficient under the later provisions to effect revocation ?
In order to constitute legal revocation of an existing will three things must concur: Eirst, testamentary capacity, second, an intention to revoke and, third, carrying such intention into ■effect in the manner required by the statute. A person who has "not testamentary capacity cannot revoke a will in any manner whatever; he can neither make nor unmake a will; a will legally made stands until legally revoked; it cannot be revoked by an act of destruction unless the act is done with an intention of revoking, and one not possessing testamentary capacity cannot have an intention to revoke. Rich v. Gilkey, 73 Maine, 595. But, where a will once properly executed is subsequently found 'bearing marks of destruction, it will be presumed, in absence of affirmative proof of want of testamentary capacity, that the testator was competent to revoke the same. The intention, however, must be effectuated; the act and intention to revoke must ■coincide and accompany each other; the intention, alone, how*305ever urgent and fixed, not accompanied by or resulting in an act of destruction or some act of revocation mentioned in the statute, will not revoke. Underhill Law of Wills, §§ 223, 224.
The will, in this ease, was neither “ burnt,” “ torn,” “ obliterated ” or “ destroyed.” Was it “ cancelled ” within the meaning of the statute ? Various definitions of the term “ cancellation ” are found in text-books and decisions, for illustration : Webster’s International Dictionary: “ Cancellation;, to revoke or recall.” Blackstone: “A deed may be avoided by delivering it up to be cancelled, that is, to have lines drawn, through it in the form of lattice work or cancelli; though the phrase is now used figuratively for any matter of obliterating or defacing it.” Burrill’s Law Dictionary. “ Cancelling; the defacing or obliterating a deed, will or other instrument so as to destroy its legal effect.” Bouvier’s Lam Dictionary: “ Cancellation ; its general acceptance is the act of crossing a writing and it is used sometimes to signify the manual operation of tearing or destroying the instrument itself; cancelling a will animo revocandi is a revocation of it and it is unnecessary to show a complete destruction or obliteration.”
These definitions, as well as the phraseology of the statute, clearly show that the term “ cancelled ” as used in conjunction with the words “ burnt,” etc., indicate an act in contradistinction to a writing.
A written revocation must be authenticated; any other act of revocation need not and cannot be authenticated. ¡Not a word of this will was erased, crossed out, marked over or in any manner obliterated; and to hold that the unauthenticated indorsement upon the back of the instrument can operate as a cancellation is not only paradoxical, but its effect would also be the absolute nullification of that portion of the statute which requires written revocation to be authenticated.
Again, the legal presumption is that the testator understood the requirements of the statute; the fact of his making the writ*306ten indorsement upon the will is probably evidence of an existing design or intention of revoking it; retaining the will with such indorsement upon it for years thereafter without having consummated such design by adding the proper authentication, may, with .the same degree of reason, be urged as evidence that the testator had abandoned his design to revoke the will.
I am unable to reach any other conclusion than that of holding the will in question to- have been in full force and effect at the date of decedent’s death and a decree will, therefore be entered revoking the letters of administration and requiring the. production of the will for probate.
Decreed accordingly.